Case 1:13-cr-10262-DPW Document 200 Filed 05/03/19 Page 1 of 2




               United States District Court
                District of Massachusetts

                 _______________________

         Criminal Action No. 1:13-cr-10262-DPW


                      United States,

                               v.

                  Michael P. O’Donnell
                 _______________________

           Motion to Withdraw as Counsel
      ___________________________________________
     The undersigned moves that he be permitted to
withdraw as counsel in the above case. In support thereof,
the undersigned states that he was engaged to prepare and
present the petitioner’s 2255 motion. That motion has now
been denied. The undersigned does not anticipate the need
for any further filings, and Mr. O’Donnell has requested
that he withdraw as counsel.




                                    1
Case 1:13-cr-10262-DPW Document 200 Filed 05/03/19 Page 2 of 2




                      Respectfully submitted,

                      Michael P. O’Donnell,
                      By his attorney,



                      Dana Alan Curhan
                      B.B.O. # 544250
                      45 Bowdoin Street
                      Boston, Massachusetts 02114
                      (617) 267-3800
                      dana.curhan@gmail.com


                  Certificate of Service

      I hereby certify that I served this document upon counsel for
the United States by filing the same through the ECF system,
whereby they will be sent electronically to the registered
participants as identified on the Notice of Electronic filing. There
are no non-registered participants involved in this case.




                      Dana Alan Curhan
                      B.B.O. # 544250
                      45 Bowdoin Street
                      Boston, Massachusetts 02114
                      (617) 267-3800
                      dana.curhan@gmail.com




                                  2
